DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed with RCE on 07/05/2022.
Claims 1-5, 8, 11-15, 18, 37-38, 40-41, and 43-50 are pending and claims 6-7, 9-10, 16-17, 19-36, 39 and 42 are canceled.
Claims 1-5, 8, 11-15, 18, 37-38, 40-41, and 43-50 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to rejection of claims under 35 U.S.C. 101, Applicant is of the opinion that the independent claims 1, 11 and 43, and all claims depending respectively therefrom, are directed to patent eligible subject matter and request withdrawal of the rejection.
Examiner fully considers Applicant’s position, but respectfully disagree because the claim continue to be directed to an abstract idea of transaction data management without significantly more.
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the additional elements performs the steps or functions of "transmitting a message to a data exchange to publish availability of data to be accessed from data storage associated with the, the message to specify a lease duration during which the data is permitted to be accessed; in response to a request from a data subscriber, and initiating a transaction to provide the data subscriber with access to the data that has been; publishing a first record of the transaction when the transaction is validated to cause the first record to be included, the first record including a first label for the data."  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Further, the additional element of “encrypting the data based on a first encryption key included in the request,” “encrypted based on the first encryption key, the first encryption key associated with the data subscriber endpoint system, “encrypting the data based on a second encryption key different from the first encryption key in response to expiration of the lease duration to prevent access to the data by the data subscriber endpoint system,” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.  Therefore, the claim is not patent eligible.

With respect to rejection of claims under 35 U.S.C. 103, Applicant is of the opinion that Krellenstein does not teach or suggest processor circuitry to “in response to a request from a data subscriber endpoint system, encrypt the data based on a first encryption key included in the request, and initiate a transaction to provide the data subscriber endpoint system with access to the data that has been encrypted based on the first encryption key, the first encryption key associated with the data subscriber endpoint system” and “encrypt the data based on a second encryption key different from the first encryption key in response to expiration of the lease duration to prevent access to the data by the data subscriber endpoint system,” as set forth in claim 1.  Further, Applicant is of the opinion that Sundstrom and Rice, individually or in combination, are also missing at least the foregoing feature of claim 1 that is missing from Krellenstein and as similarly of claims 11 and 43.
Examiner fully considers Applicant’s position and considers the argument with respect to the prior arts used in the last Office Action as moot as the claims have been amended and the prior arts used to reject the instant claims have changed.
However, Krellenstein does not explicitly disclose the first message to specify a lease duration during which the data is permitted to be accessed; execute a data producing application to provide the data to the data storage; in response to a request from a data subscriber endpoint system, encrypt the data based on a first encryption key included in the request, to provide the data subscriber endpoint system with access to the data that has been encrypted based on the first encryption key, the first encryption key associated with the data subscriber endpoint system and expiration of the lease duration.  Ford disclose,
“In embodiments, a client key hosting facility 207 may be provided to enable users to host their own keys in association with access to content. For instance, a client may want some form of extra protection, such as ability immediately close off access to content (a ‘red button’ or ‘kill switch’ of sorts) so secure content will be shredded. To implement this, the system may encrypt content with a key over which the client has control. The client may host the key, such as creating an application/web application that they host and completely control, where this application can expose the key back to the system for the application. The client can then pull out the application, so the system does not have the keys, eliminating access to the content. There may be a plurality of different options for handling the keys, such as the system having an application that the system provides to a client that deploys to a semi-public cloud, that the client hosts on their own, that the system host it for the client, have a ‘red button’ or ‘kill switch’ in the system's own application (e.g. the system holds the keys, but the keys are shred when the client ‘hits the button’), the client has a master key for their exchange, the client is able to download the key and get the material back but otherwise can ‘shred’ the content, and the like.
Token-based authentication that provides a token unique to each user and associated machine, in conjunction with device pinning, also may enable such capabilities as offline access to content. In particular, users can sync content from the secure data exchange system, and then take it offline. Additionally, the secure data exchange system may provide each user a unique lease and lease term that is tied to the user's specific machine (e.g., with a lease term of 180 days). Lease information associated with a user may be encrypted and may not be allowed to be modified by the user. The lease information may include an identification of the user, the specific machine of the user, the start and end times of the lease, and the like. Additionally, a standalone service may be provided that runs on the client computing devices (machines) that enables provision of a secure wrapper for authentication in an offline mode, allows for activity monitoring, provides file security, and the like. Once the lease has expired, this wrapper service on the client machine may act to wipe stored data for security reasons.” (In at least Pars. 248, 452)
Given the broadest reasonable interpretation of the claims in light of the Applicant’s Specification, Ford disclose the first message to specify a lease duration during which the data is permitted to be accessed (Pars. 203, 452); execute a data producing application to provide the data to the data storage (Pars. 262, 271, 708); in response to a request from a data subscriber endpoint system, encrypt the data based on a first encryption key included in the request (Figs. 12, 40; Pars. 96, 248, 257, 394) and to provide the data subscriber endpoint system with access to the data that has been encrypted based on the first encryption key, the first encryption key associated with the data subscriber endpoint system (Figs. 12, 40; Pars. 96, 248-353) and expiration of the lease duration (Pars. 203, 452).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the publication of data on a platform that is accessible/auditable by any users on the network or the platform that is based on time (Fig. 1; Pars. 23, 89) of Krellenstein in view of the first message to specify a lease duration during which the data is permitted to be accessed (Pars. 203, 452); execute a data producing application to provide the data to the data storage (Pars. 262, 271, 708); in response to a request from a data subscriber endpoint system, encrypt the data based on a first encryption key included in the request (Figs. 12, 40; Pars. 96, 248, 257, 394) and to provide the data subscriber endpoint system with access to the data that has been encrypted based on the first encryption key, the first encryption key associated with the data subscriber endpoint system (Figs. 12, 40; Pars. 96, 248-353) and expiration of the lease duration (Pars. 203, 452) of Ford in order to allow users access to review and verify published data on the network or the platform associated with a cryptographic commitments (Krellenstein, Pars. 92, 98) and to allow access to contents on user devices only within lease duration time (Ford, Pars. 203, 452).   ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Krellenstein nor Ford explicitly disclose encrypt the data based on a second encryption key different from the first encryption key in response to expiration of the duration to prevent access to the data by the data subscriber endpoint system.  However, Hardacker disclose,
“Now referring to FIG. 2, the general logic for renewing DRM information at a particular component 24 is shown. FIG. 2 makes the following assumptions. First, it is assumed that an “original” of the content can be shown to exist (or not) in the system shown in FIG. 1 either as a purchased disk, or as a legitimately downloaded file in a non-volatile memory such as a hard disk drive, Memory Stick®, burned disk, etc. It is also assumed that copies of the content are expected to be made legitimately available on other components 24 for fair use, such as on, e.g., portable music players, wireless telephones, or even in vehicles associated with the user of the system. It is further assumed that timers can be associated with copies of content allowing temporally limited usage, after the expiration of which the content is rendered inaccessible by, e.g., changing the encryption key values needed to decrypt the content, or by re-encrypting the content using new keys, or by other appropriate means. FIG. 2 also assumes that in non-limiting embodiments a timer may be reset by means of proving ownership of the “original” content. By “reset” is meant that value or indicated time remaining of the timer is increased, typically by resetting to the value determined at block 40.” (In at least Pars. 248, 452)
Given the broadest reasonable interpretation of the claims in light of the Applicant’s Specification, Hardacker disclose encrypt the data based on a second encryption key different from the first encryption key in response to expiration of the duration to prevent access to the data by the data subscriber endpoint system (Figs. 1-2; Pars. 20).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute use of a period between publishing an order commitment and revealing the content of the message (Pars. 51) of Krellenstein, Ford in view of encrypt the data based on a second encryption key different from the first encryption key in response to expiration of the duration to prevent access to the data by the data subscriber endpoint system (Figs. 1-2; Pars. 20) of Hardacker in order to access and review to verify published transaction data on the blockchain network associated with a cryptographic transaction commitments within a specific time period (Krellenstein, Pars. 51, 92, 98) and to prevent access to contents that is outside an established expiration time (Hardacker, Par. 20-21).   ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8, 11-15, 18, 37-38, 40-41, and 43-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 1-5, 8, 37-38 and 49 are directed to a device (System).  Claims 11-15, 18 and 40-41 are directed to a one non-transitory computer readable storage medium (Article of Manufacture).  Claims 43-48 are directed to a method (Process).  Therefore, these claims fall within the four statutory categories of invention.
The claim recites transaction data management, which is an abstract idea.  Specifically, the claims recite "transmitting a message to a data exchange to publish availability of data to be accessed from data storage associated with the, the message to specify a lease duration during which the data is permitted to be accessed; in response to a request from a data subscriber, and initiating a transaction to provide the data subscriber with access to the data that has been; publishing a first record of the transaction when the transaction is validated to cause the first record to be included, the first record including a first label for the data," which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim involve transmitting a message to a data exchange for publishing data, initiating transaction when there is a request for the data, transmitting another message to publish record of the transaction, validating the transaction before implementing the transaction in a distributed ledger and preventing access to the data when a lease duration expires.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “a compute device comprising: at least one memory; computer readable instructions; and processor circuitry to execute the computer readable instructions,” “at least one non-transitory computer readable storage medium comprising computer readable instructions that, when executed, cause at least one processor of a device to,” “compute device,” “endpoint system,” “executing a data producing application to provide the data to the data storage,” and “blockchain implemented by the blockchain network” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “a compute device comprising: at least one memory; computer readable instructions; and processor circuitry to execute the computer readable instructions,” “at least one non-transitory computer readable storage medium comprising computer readable instructions that, when executed, cause at least one processor of a device to,” “compute device,” “endpoint system,” “executing a data producing application to provide the data to the data storage,” and “blockchain implemented by the blockchain network” performs the steps or functions of "transmitting a message to a data exchange to publish availability of data to be accessed from data storage associated with the, the message to specify a lease duration during which the data is permitted to be accessed; in response to a request from a data subscriber, and initiating a transaction to provide the data subscriber with access to the data that has been; publishing a first record of the transaction when the transaction is validated to cause the first record to be included, the first record including a first label for the data."  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Further, the additional element of “encrypting the data based on a first encryption key included in the request,” “encrypted based on the first encryption key, the first encryption key associated with the data subscriber endpoint system, “encrypting the data based on a second encryption key different from the first encryption key in response to expiration of the lease duration to prevent access to the data by the data subscriber endpoint system,” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using “a compute device comprising: at least one memory; computer readable instructions; and processor circuitry to execute the computer readable instructions,” “at least one non-transitory computer readable storage medium comprising computer readable instructions that, when executed, cause at least one processor of a device to,” “compute device,” “endpoint system,” “executing a data producing application to provide the data to the data storage,” and “blockchain implemented by the blockchain network,” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transaction data management.  As discussed above, taking the claim elements separately, the “a compute device comprising: at least one memory; computer readable instructions; and processor circuitry to execute the computer readable instructions,” “at least one non-transitory computer readable storage medium comprising computer readable instructions that, when executed, cause at least one processor of a device to,” “compute device,” “endpoint system,” “executing a data producing application to provide the data to the data storage,” and “blockchain implemented by the blockchain network,” performs the steps or functions of "transmitting a message to a data exchange to publish availability of data to be accessed from data storage associated with the, the message to specify a lease duration during which the data is permitted to be accessed; in response to a request from a data subscriber, and initiating a transaction to provide the data subscriber with access to the data that has been; publishing a first record of the transaction when the transaction is validated to cause the first record to be included, the first record including a first label for the data."  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transaction data management.  Additionally, the additional element of “encrypting the data based on a first encryption key included in the request,” “encrypted based on the first encryption key, the first encryption key associated with the data subscriber endpoint system, “encrypting the data based on a second encryption key different from the first encryption key in response to expiration of the lease duration to prevent access to the data by the data subscriber endpoint system,” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-5, 8, 12-15, 18, 37-38, 40-41 and 44-50 further describe the abstract idea of transaction data management.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14, 37, 40 and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Krellenstein et al (US 2019/0012662), Ford et al. (US 2017/0041296) in view of Hardacker et al. (US 2007/0219909).
With respect to claims 1, 11 and 43, Krellenstein discloses compute device  comprising: at least one memory; computer readable instructions; and processor circuitry to execute the computer readable instructions, a method and at least one non-transitory computer readable storage medium comprising computer readable instructions that, when executed, cause at least one processor of a data publisher endpoint device to at least (Figs. 1-4, 9; Pars. 102, 132-146):
transmitting (cause transmission of), by executing an instruction with at least one processor of a data publisher endpoint device, a first message to a data exchange to publish availability of data to be accessed from data storage associated with the compute device (Figs. 3; Pars. 84, 95, 97, 99),
initiating, by executing an instruction with the at least one processor, a transaction (Fig. 1; Pars. 80);
cause transmission of a second message to publishing, by executing an instruction with the at least one processor, a first record of the transaction to a blockchain network when the transaction is validated to cause the first record to be included in a blockchain implemented by the blockchain network, the first record to include a first label for the data (Figs. 3, 5; Pars. 22, 101, 110, 117-119).
Krellenstein does not explicitly disclose the first message to specify a lease duration during which the data is permitted to be accessed; execute a data producing application to provide the data to the data storage; in response to a request from a data subscriber endpoint system, encrypt the data based on a first encryption key included in the request, to provide the data subscriber endpoint system with access to the data that has been encrypted based on the first encryption key, the first encryption key associated with the data subscriber endpoint system and expiration of the lease duration.  However, Ford disclose the first message to specify a lease duration during which the data is permitted to be accessed (Pars. 203, 452); execute a data producing application to provide the data to the data storage (Pars. 262, 271, 708); in response to a request from a data subscriber endpoint system, encrypt the data based on a first encryption key included in the request (Figs. 12, 40; Pars. 96, 248, 257, 394) and to provide the data subscriber endpoint system with access to the data that has been encrypted based on the first encryption key, the first encryption key associated with the data subscriber endpoint system (Figs. 12, 40; Pars. 96, 248-353) and expiration of the lease duration (Pars. 203, 452).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the publication of data on a platform that is accessible/auditable by any users on the network or the platform that is based on time (Fig. 1; Pars. 23, 89) of Krellenstein in view of the first message to specify a lease duration during which the data is permitted to be accessed (Pars. 203, 452); execute a data producing application to provide the data to the data storage (Pars. 262, 271, 708); in response to a request from a data subscriber endpoint system, encrypt the data based on a first encryption key included in the request (Figs. 12, 40; Pars. 96, 248, 257, 394) and to provide the data subscriber endpoint system with access to the data that has been encrypted based on the first encryption key, the first encryption key associated with the data subscriber endpoint system (Figs. 12, 40; Pars. 96, 248-353) and expiration of the lease duration (Pars. 203, 452) of Ford in order to allow users access to review and verify published data on the network or the platform associated with a cryptographic commitments (Krellenstein, Pars. 92, 98) and to allow access to contents on user devices only within lease duration time (Ford, Pars. 203, 452).   ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Krellenstein nor Ford explicitly disclose encrypt the data based on a second encryption key different from the first encryption key in response to expiration of the duration to prevent access to the data by the data subscriber endpoint system.  However, Hardacker disclose encrypt the data based on a second encryption key different from the first encryption key in response to expiration of the duration to prevent access to the data by the data subscriber endpoint system (Figs. 1-2; Pars. 20).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute use of a period between publishing an order commitment and revealing the content of the message (Pars. 51) of Krellenstein, Ford in view of encrypt the data based on a second encryption key different from the first encryption key in response to expiration of the duration to prevent access to the data by the data subscriber endpoint system (Figs. 1-2; Pars. 20) of Hardacker in order to access and review to verify published transaction data on the blockchain network associated with a cryptographic transaction commitments within a specific time period (Krellenstein, Pars. 51, 92, 98) and to prevent access to contents that is outside an established expiration time (Hardacker, Par. 20-21).   ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 2, 12 and 44, Krellenstein, Ford in view of Hardacker discloses all the limitations as described above.  Additionally, Krellenstein discloses 
determining a price for accessing the data (Figs. 1-3; Pars. 30, 78, 95, 112); and
including the first label and the price in the first message (Figs. 1-3; Pars. 30, 78, 95, 112).
With respect to claims 3, 13 and 45, Krellenstein, Ford in view of Hardacker discloses all the limitations as described above.  Additionally, Krellenstein discloses 
transmitting (cause transmission of) a third message to the data subscriber endpoint system to initiate the transaction, the third message to specify a location at which the data can be accessed by the data subscriber endpoint system (Fig. 3; Pars. 26, 98-100, 139, 147); and
receiving (access) a response to the third message from the data subscriber endpoint system, the response to indicate whether the transaction is accepted by the data subscriber endpoint system (Fig. 3; Pars. 98-100).
Krellenstein does not explicitly disclose data that has been encrypted based on the first encryption key.  However, Ford disclose data that has been encrypted based on the first encryption key (Figs. 12, 40; Pars. 96, 248, 257, 394).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the publication of data on a platform that is accessible/auditable by any users on the network or the platform that is based on time (Fig. 1; Pars. 23, 89) of Krellenstein in view of data that has been encrypted based on the first encryption key (Figs. 12, 40; Pars. 96, 248, 257, 394) of Ford in order to allow users access to review and verify published data on the network or the platform associated with a cryptographic commitments (Krellenstein, Pars. 92, 98) and to allow access to contents on user devices only within lease duration time (Ford, Pars. 203, 452).   ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 4, 14 and 46, Krellenstein, Ford in view of Hardacker discloses all the limitations as described above.  Additionally, Krellenstein discloses
(executing a smart contract application to) validate the transaction when the response to the second message indicates the transaction has been accepted by the data subscriber endpoint system, the smart contract application to confirm payment of the price by the data subscriber endpoint system to validate the transaction (Pars. 21, 34, 110-111).
With respect to claims 37 and 40, Krellenstein, Ford in view of Hardacker discloses all the limitations as described above.  Additionally, Ford discloses wherein the condition specifies at least one of a duration during which the data is permitted to be accessed or a frequency at which the data is permitted to be accessed (Pars. 203, 452).

Claims 5, 8, 15, 18, 38, 41 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Krellenstein et al (US 2019/0012662), Ford et al. (US 2017/0041296), Hardacker et al. (US 2007/0219909) in view of Bibera et al (US 2018/0227119).
With respect to claims 5, 15 and 47, Krellenstein, Ford in view of Hardacker discloses all the limitations as described above.  Additionally, Krellenstein discloses determine a condition for accessing the data include the condition in the first message (Pars. 100, 117); 
Neither Krellenstein, Ford nor Hardacker explicitly disclose (execute the smart contract application to) monitor access of the data by the data subscriber endpoint system to enforce the condition after the transaction has been validated; and (cause transmission of a fourth message) to publish a third record to the blockchain network to update the transaction (when the smart contract application determines) in response to a determination that the condition has been violated by the data subscriber endpoint system.  However, Bibera disclose execute the smart contract application to monitor access of the data by the data subscriber endpoint system to enforce the condition after the transaction has been validated (Pars. 35, 50, 52, 56); and publish a second record to the block chain network to update the transaction when the smart contract application determines the condition has been violated by the data subscriber endpoint system (Pars. 14, 31, 35, 46).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the time priority or other priority assignment assigned to the cryptographic commitment by the content provider (98) of Krellenstein, Ford, Hardacker in view of execute the smart contract application to monitor access of the data by the data subscriber endpoint system to enforce the condition after the transaction has been validated (Pars. 35, 50, 52, 56); and publish a second record to the block chain network to update the transaction when the smart contract application determines the condition has been violated by the data subscriber endpoint system (Pars. 14, 31, 35, 46) of Bibera in order to allow users review and verify the time priority or other priority assignment assigned to the cryptographic commitment (Krellenstein, Par. 98) and to monitor the data transaction frequency with respect to the subset of the set of central data in order to verify that the number of data transactions does not exceed the limit defined by the access request (Bibera, Par. 50).   ("Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 8, 18 and 48, Krellenstein, Ford, Hardacker in view of Bibera discloses all the limitations as described above.  Additionally, Krellenstein discloses the computer readable instructions, when executed, cause the at least one processor to: 
(cause the second message to be transmitted) transmitting to computing nodes included in the blockchain network to publish the first record to the blockchain network (Figs. 3, 5; Pars. 22, 101, 110, 117-119).
Neither Krellenstein, Ford, Hardacker nor Bibera disclose wherein the first record is to include a transaction identifier, the price, an identifier associated with the compute device, and an identifier associated with the data subscriber endpoint system.  However, this describes the first record and as the recited characteristics of these items are not processed to carry out any positively recited steps or functions, these limitations recite nonfunctional descriptive material.  When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability.  It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).
With respect to claims 38 and 41, Krellenstein, Ford, Hardacker in view of Bibera discloses all the limitations as described above.  Additionally, Bibera discloses wherein the processor circuitry is (wherein the smart contract application is further) to monitor a data producing application of the compute device to enforce a condition for at least one of generating or collecting the data (Pars. 35, 50, 52, 56).

Claims 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Krellenstein et al (US 2019/0012662), Ford et al. (US 2017/0041296), Hardacker et al. (US 2007/0219909) in view of Rice (US 2020/0044828).
With respect to claims 49 and 50, Krellenstein, Ford in view of Hardacker discloses all the limitations as described above.  Additionally, Krellenstein discloses
Neither Krellenstein, Ford nor Hardacker explicitly disclose monitor the blockchain for a second record including a second label that matches the first label; and output a notification when the second record is identified in the blockchain.  However, Rice disclose monitor the blockchain for a second record including a second label (hash) that matches the first label (Fig. 4; Pars. 51-52, 61, 63, 69, 99-100, 115); and output a notification when the second record is identified in the blockchain (Fig. 4; Pars. 83, 86).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute checking whether the ciphertext is equal to the commitment or check the order book of the trading platform and see the following orders to match one or more trade order plaintexts based on the one or more trade order plaintexts and one or more trade order priorities (Figs. 6-7; Pars. 46, 110, 118) of Krellenstein, Ford, Hardacker in view of monitor the blockchain for a second record including a second label (hash) that matches the first label (Fig. 4; Pars. 51-52, 61, 63, 69, 99-100, 115); and output a notification when the second record is identified in the blockchain (Fig. 4; Pars. 83, 86) of Rice in order to access and review to verify published transaction data on the blockchain network associated with a cryptographic transaction commitments (Krellenstein, Pars. 92, 98) and to periodically check the blockchain network for a transaction associated with the transaction  data and to publish the transaction validation data to others on the blockchain network (Rice, Par. 58-59, 83).   ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
 PGPub Ericson (US 2019/0205932): Ericson disclose determine a condition for accessing the data and include the condition in the message to transmit to the data exchange to publish the availability of the data (Pars. 39, 44, 48, 50); execute the smart contract application to monitor access of the data by the data subscriber endpoint system to enforce the condition after the transaction has been validated (Pars. 49, 51).
PGPub Gopinath et al. (US 2018/0300693): Gopinath discloses monitor the blockchain for a second record including a second label (hash) that matches the first label; and output a notification when the second record is identified in the blockchain (Fig. 2, 4; Pars. 24-25, 31).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685